     Case 2:19-cv-00658 Document 24 Filed 07/13/20 Page 1 of 22 PageID #: 99



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


CATHERINE RENEA WOODFELL,

             Plaintiff,

v.                                      Civil Action No. 2:19-cv-00658

GATEWAY MORTGAGE GROUP, LLC,

             Defendant.


                       MEMORANDUM OPINION AND ORDER


             Pending is plaintiff’s motion to remand, filed October

7, 2019.


                                 I.    Background


             This civil action was originally filed in the Circuit

Court of Kanawha County, West Virginia on July 30, 2019 by

plaintiff Catherine Renea Woodfell.          The complaint alleges that

on June 19, 2012, plaintiff secured a 30-year mortgage loan from

defendant Gateway Mortgage Group, LLC for the principal amount

of $62,349.00 with a 4.25% interest rate.            Compl. ¶ 4.    She used

the loan to purchase a home in Elkview, West Virginia, where she

still resides today.       Id. ¶¶ 2, 4.     The Federal Housing

Administration (“FHA”) insured the loan under the “Single Family

Housing Program,” which provides mortgage insurance and other

incentives to encourage lenders to finance affordable loans to
  Case 2:19-cv-00658 Document 24 Filed 07/13/20 Page 2 of 22 PageID #: 100



lower income borrowers.      Id. ¶ 6(a)-(b).     The FHA-backed loan

provides special benefits, including loss mitigation provisions

that require the lender or servicer to take alternative steps to

avoid foreclosure in the event the borrower struggles to make

payments.     Id. ¶¶ 6–7.   The parties allegedly incorporated these

provisions in the “Deed of Trust” and mortgage “Note” agreement.

Id. ¶ 7(a).


            Plaintiff apparently made regular payments on the

mortgage loan until November 2018, when she fell behind three

months on her payments after losing a job in September 2018.

Compl. ¶¶ 9–11.    In a letter dated December 2, 2018, defendant

allegedly invited plaintiff to apply for assistance, but instead

of following the contract’s requirement to cease foreclosure

activity while the application was pending, the letter noted

that “[u]ntil you are approved for an assistance program and all

parties have executed the appropriate agreement and any other

required documents, collection and/or foreclosure efforts will

continue on your loan.”      Id. ¶ 12.    Plaintiff faxed her

application on December 18, 2019 and submitted additional

supporting materials on January 2, 2019.         Id. ¶¶ 13–14.     After

receiving a letter from defendant on January 4, 2019 noting that

it was closing plaintiff’s loss mitigation review because of




                                     2
    Case 2:19-cv-00658 Document 24 Filed 07/13/20 Page 3 of 22 PageID #: 101



missing documentation, plaintiff resubmitted her application

that same day.      Id. ¶¶ 15–16.


             Defendant subsequently informed plaintiff that her

application was complete.        Compl. ¶ 19.     Yet, in a March 1, 2019

letter defendant denied the request for assistance, noting that

plaintiff had received a prior modification under the FHA’s Home

Affordable Modification Program (“HAMP”)1 “within the last 24

months & property damage.”        Id. ¶ 20(a).     Plaintiff acknowledges

that the FHA Single Family Housing Policy Handbook (“Handbook”)

limits eligibility for FHA-HAMP if a modification was made

within the last 24 months.        Id. ¶ 20(d).     The parties’ last

modification agreement is dated April 26, 2017.            Id. ¶ 20(c).

However, the Handbook also provides that a borrower must make

three trial monthly payments prior to receiving a modification.

Id. ¶ 20(d).     Plaintiff reasons that had defendant provided

plaintiff a trial payment plan on March 1, 2019, she would have

been eligible for an FHA-HAMP modification.           Id. ¶ 20(e).


             Nevertheless, during a March 11, 2019 phone

conversation defendant instructed plaintiff to resubmit her

application, which she did as advised on March 13, 2019.              Compl.

¶¶ 22-23.     Defendant again requested additional documentation,




1   See 12 U.S.C. § 5219a.


                                       3
  Case 2:19-cv-00658 Document 24 Filed 07/13/20 Page 4 of 22 PageID #: 102



which plaintiff submitted via fax on April 1, 2019.           Id. ¶¶ 23–

24.   Nonetheless, defendant closed plaintiff’s application in a

letter dated April 3, 2019 because it was “unable to complete a

review due to missing documentation.”        Id. ¶ 25(a).     After

defendant referred plaintiff’s loan to foreclosure on April 4,

2019, defendant contacted plaintiff on April 5, 2019 to request

the additional documentation that plaintiff alleges she had

already submitted on April 1, 2019 as well as new bank

statements, which plaintiff submitted on April 9, 2019.            Id.

¶¶27- 28.    Despite these efforts, defendant’s letter of April

16, 2019 notified plaintiff that “foreclosure proceedings were

underway.”    Id. ¶ 29.   Plaintiff received another letter dated

April 25, 2019, stating that her request for assistance was

complete, but defendant’s letter of May 23, 2019 denied her

application again because of “Prior Mod/HAMP within the last 24

months” even though 24 months had passed since her previous

modification.     Id. ¶¶ 30–31.


             In addition to failing to comply with loss mitigation

provisions, defendant “repeatedly informed Plaintiff that once

an account was 80 days past due, Gateway would not accept any

payment of less than the full amount owed.”         Compl. ¶ 33.

Plaintiff alleges that this policy was inconsistent with the

Handbook, which allows servicers to return a partial payment “if




                                     4
    Case 2:19-cv-00658 Document 24 Filed 07/13/20 Page 5 of 22 PageID #: 103



the loan is in default and the payment represents less than half

the full amount due.”       Id. ¶ 36.       Plaintiff attempted to send

$1,700.00 in payment during a January 10, 2019 phone call, but

defendant instructed plaintiff not to make payment because it

was less than the full amount due at the time, approximately

$2,215.88.     Id. ¶36.    On April 18, 2019, plaintiff sent a check

for $2,769.85, allegedly the full amount owed by that date.               Id.

¶ 37.    Yet, defendant returned the check “because it was not

enough to reinstate her loan.”          Id.2


             Finally, the complaint alleges that the Handbook

requires a servicer to perform a visual inspection of the

property to determine the occupancy status of the home only if

the loan is delinquent and the servicer could not otherwise

reach the borrower by alternative method.            Compl. ¶¶ 38–42.     The

servicer may only perform a visual inspection if it remains

unable to confirm the occupancy status of the home after

following up with the borrower by letter, telephone, or other

communication.      Id.   Even after plaintiff communicated that she

still resided in the home, defendant assessed a “Property

Inspection Fee” on six occasions.           Id. ¶ 43–47.




2 Although plaintiff alleges that $2,769.85 covered the five
payments owed on the loan as of April 2019, defendant’s response
did not specify or confirm the required amount owed. Compl.
¶ 37.

                                        5
  Case 2:19-cv-00658 Document 24 Filed 07/13/20 Page 6 of 22 PageID #: 104



           In total, plaintiff brings claims of

misrepresentations in debt collection in violation of the West

Virginia Consumer Credit and Protection Act (“WVCCPA”), W. Va.

Code § 46A-2-127, including informing plaintiff that foreclosure

efforts would continue until a loss mitigation agreement was

approved and refusing to accept payment for less than the full

amount due (Count I), unconscionable conduct in debt collection

in violation of § 46A-2-128 (Count II), illegal debt collection

in violation of § 46A-2-127(g) (Count III), and breach of

contract for violating the Deed of Trust (Count IV).           See

Compl., Claims for Relief.      Plaintiff seeks statutory civil

penalties, actual damages, punitive damages, attorney fees and

costs, a declaration that defendant breached the contract, and

other equitable relief, including a set-off for accrued arrears

and specific performance of the contract.         Id.


           Defendant, an Oklahoma corporation, was served a copy

of the summons and complaint on August 13, 2019.          Not. Removal

¶¶ 3, 7; id., Exs. A–B.      On September 12, 2019, defendant

removed the case to this court based on diversity jurisdiction.

In its removal papers, defendant alleges that the complaint’s

request for specific performance satisfies the amount in

controversy requirement by itself, noting that the initial

principal amount of the loan was $62,349.00 plus interest and as




                                     6
  Case 2:19-cv-00658 Document 24 Filed 07/13/20 Page 7 of 22 PageID #: 105



of April 2017 the outstanding loan balance was over $55,000.00.

Not.   Id. ¶ 12; id., Ex. D.


           Plaintiff moves to remand, arguing that the initial

principal balance of the loan is not an appropriate measure of

the amount in controversy.        See Pl.’s Mot. Remand 1.     Inasmuch

as plaintiff only requests undetermined values for statutory

damages, actual damages, punitive damages, and attorney fees,

plaintiff argues that defendant failed to demonstrate that the

amount in controversy exceeds $75,000 for purposes of diversity

jurisdiction under 28 U.S.C. §§ 1332, 1446.         Plaintiff also

requests attorney fees and costs under 28 U.S.C. § 1447(c).


                            II.    Legal Standard


           “Federal courts are courts of limited jurisdiction.

They possess only that power authorized by Constitution and

statute, which is not to be expanded by judicial decree.”

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

(1994) (citations omitted).       “Because removal jurisdiction

raises significant federalism concerns, we must strictly

construe removal jurisdiction” and remand the case “[i]f federal

jurisdiction is doubtful.”        Mulcahey v. Columbia Organic

Chemicals Co., 29 F.3d 148, 151 (4th Cir. 1994).          “The burden of

demonstrating jurisdiction resides with ‘the party seeking




                                      7
  Case 2:19-cv-00658 Document 24 Filed 07/13/20 Page 8 of 22 PageID #: 106



removal.’”     Md. Stadium Auth. v. Ellerbe Becket Inc., 407 F.3d

255, 260 (4th Cir. 2005) (quoting Mulcahey, 29 F.3d at 151).


             The court is vested with original jurisdiction of all

actions between citizens of different states when the amount in

controversy exceeds $75,000.       28 U.S.C. § 1332(a)(1); Rosmer v.

Pfizer Inc., 263 F.3d 110, 123 (4th Cir. 2001).          Our court of

appeals has established that “the test for determining the

amount in controversy in a diversity proceeding is ‘the

pecuniary result to either party which [a] judgment would

produce.’”     Dixon v. Edwards, 290 F.3d 699, 710 (4th Cir. 2002)

(quoting Gov’t Emps. Ins. Co. v. Lally, 327 F.2d 568, 569 (4th

Cir. 1964)).


             Ordinarily, courts ascertain the amount in controversy

by reference to the sum demanded in the plaintiff’s complaint.

JTH Tax, Inc. v. Frashier, 624 F.3d 635, 638 (4th Cir. 2010)

(citing Wiggins v. N. Am. Equitable Life Assur. Co., 644 F.2d

1014, 1016 (4th Cir. 1981)).       However, “[i]f a complaint ‘does

not allege a specific amount of damages, the removing defendant

must prove by a preponderance of the evidence that the amount in

controversy exceeds [$75,000].’”         Francis v. Allstate Ins. Co.,

709 F.3d 362, 367 (4th Cir. 2013) (alteration in original)

(quoting De Aguilar v. Boeing Co., 11 F.3d 55, 58 (5th Cir.

1993)).   In evaluating whether a defendant meets this burden,



                                     8
  Case 2:19-cv-00658 Document 24 Filed 07/13/20 Page 9 of 22 PageID #: 107



courts must consider the value of requests for declaratory or

injunctive relief as they do requests for money damages.            See

id.; JTH Tax, 624 F.3d at 639.       “In actions seeking declaratory

or injunctive relief, it is well established that the amount in

controversy is measured by the value of the object of the

litigation.”    Hunt v. Wash. State Apple Adver. Comm’n, 432 U.S.

333, 347 (1977); See Francis, 709 F.3d at 367.          This value is

determined “by reference to the larger of two figures: the

injunction’s worth to the plaintiff or its cost to the

defendant.”    JTH Tax, 624 F.3d at 639.


                              III. Discussion


           In moving to remand, plaintiff argues that “[t]he

principal balance of the loan is not an appropriate measure of

damages because Plaintiff does not seek to be relieved from her

contractual obligation to repay the mortgage loan debt.”            Pl.’s

Mem. Supp. Mot. Remand 9 (“Pl.’s Mem.”).         Rather than seeking an

order preventing defendant from recovering the mortgage loan and

foreclosing on the property, the breach of contract claim seeks

equitable and declaratory relief to require defendant to conduct

a loss mitigation evaluation, per the contract.          Id.   In its

response, defendant primarily argues that the “demand for

specific performance — in lieu of foreclosure — subjects the

value of her property to the satisfaction of the jurisdictional



                                     9
 Case 2:19-cv-00658 Document 24 Filed 07/13/20 Page 10 of 22 PageID #: 108



amount in controversy requirement.”       Def.’s Resp. 1.      It

supports this proposition by relying on two unpublished opinions

from the Northern District of West Virginia: Raspet v.

Shellpoint Mortgage Servicing, A Division of New Penn Financial,

LLC, No. 1:18CV19, 2018 WL 1785565 (N.D.W. Va. Apr. 13, 2018)

and Hudak v. Selene Finance LP, No. 1:15CV20, 2015 WL 1539740

(N.D.W. Va. Apr. 7, 2015).      Defendant argues that in both cases,

the courts found that the pecuniary value of the home was the

amount in controversy even where the plaintiffs “sought to avoid

foreclosure sale by implicating specific loss mitigation

provisions of their respective mortgage contracts.”          Def.’s

Resp. 2.


           In Raspet, the court addressed whether the plaintiffs

“have placed the full value of their home at issue in this

litigation by seeking ‘to rescind the needless foreclosure of

[their] home.’”   2018 WL 1785565, at *2.       According to the

Raspet plaintiffs, the relief sought was actually that the loan

servicer fulfill its obligation to engage in a loss mitigation

review, which would cost less than $75,000.         Id. at *3.      The

court rejected this argument and held that because the servicer

had already foreclosed on the home, the value of plaintiffs’

request to rescind the foreclosure of their home “‘is no less

than the value of the home,’ which is ‘the object of the




                                    10
 Case 2:19-cv-00658 Document 24 Filed 07/13/20 Page 11 of 22 PageID #: 109



litigation.’”    2018 WL 1785565, at *3 (quoting Hudak, 2015 WL

1539740, at *2)).


          Raspet distinguished its holding from several other

cases where courts concluded that the balance of the mortgage

loan did not satisfy the amount in controversy requirement even

where the plaintiffs sought equitable relief relating to the

mortgage loan.   See 2018 WL 1785565, at *4; Addington v.

LoanDepot.com, LLC, No. 2:17-CV-104, 2017 WL 4685428, at *5

(N.D.W. Va. Oct. 18, 2017) (remanding case where “the object

actually at issue in this litigation relates to the parties’

rights and obligations under the FHA regulations incorporated

into the contract” and whether the defendant met its pre-

foreclosure obligations); Stottlemire v. Caliber Home Loans,

Inc., No. 1:16-CV-118, 2017 WL 282419, at *2 (N.D.W. Va. Jan.

20, 2017) (“Contrary to [mortgage servicer’s] assertion, the

value of this case is not measured by the worth of the

Plaintiffs’ home.”); Bohigian v. Flagstar Bank, FSB, No.

1:11CV181, 2012 WL 112322, at *3 (N.D.W. Va. Jan. 12, 2012)

(finding that defendant failed to allege that foreclosure was

its “only avenue for enforcing its loan” or “how the ‘pecuniary

result’” of an injunction to enjoin defendant from taking

possession or foreclosing on plaintiff’s home “would equate to

the entire outstanding balance of the loan”).




                                    11
 Case 2:19-cv-00658 Document 24 Filed 07/13/20 Page 12 of 22 PageID #: 110



           Raspet explained that “[t]he common thread among these

cases is that they were filed prior to any foreclosure sale and

did not necessarily implicate the value of the property at issue

in the litigation.”    2018 WL 1785565, at *5.       By contrast,

Addington v. LoanDepot.com, LLC clarified that “[i]n cases where

the court found that the full balance of the loan was the amount

in controversy, the common thread was that foreclosure was the

defendant’s only avenue to collect on the debt.”          No. 2:17-CV-

104, 2017 WL 4685428, at *5 (N.D.W. Va. Oct. 18, 2017) (citing

cases).   Following this precedent, Raspet denied the motion to

remand because the equitable relief sought was a rescission of

the foreclosure sale, and concluded that undoing the foreclosure

was “not merely the ‘ultimate strategic goal’ of [the]

litigation, Addington, No. 2:17–CV–104, 2017 WL 4685428, at *4,

but rather is a necessary component of the relief in

controversy.”     Raspet, 2018 WL 1785565, at *5.


           In Hudak, the plaintiff mortgagors also argued that

the “actual object” of its “specific performance claim is loss

mitigation, not . . . some permanent injunction of foreclosure

resulting in pecuniary loss to Defendant in the amount of the

mortgage loan.”    2015 WL 1539740, at *3.      Yet, the plaintiffs

there had previously filed for Chapter 7 bankruptcy, which

“extinguished their personal obligation on the loan, but left




                                    12
 Case 2:19-cv-00658 Document 24 Filed 07/13/20 Page 13 of 22 PageID #: 111



intact the lienholder's right to foreclose on the home.”           2015

WL 1539740, at *1.    Consequently, the servicer’s only way to

recover the unpaid loan balance was by foreclosing on the

property.   Id. at *2.    Although the court concluded that the

“pecuniary value resulting from an award of specific performance

would be no less than the value of the home,” the holding was

based on the plaintiffs no longer having an obligation on the

loan.   2015 WL 1539740, at *4.


            Hudak’s holding was consistent with courts in this

circuit that have distinguished between plaintiffs who remain

obligated on the mortgage loan and those whose liability was

previously discharged in bankruptcy.        In Winnell v. HSBC

Mortgage Services, Inc., this court found that the value of the

requested injunction was the outstanding balance of the loan

because foreclosure was the mortgage servicer’s “sole recourse

to enforce the loan” after the plaintiff’s “personal liability

on the loan [was] alleged to have been discharged in

bankruptcy.”   No. 2:11-CV-00561, 2011 WL 5118805, at *2 (S.D.W.

Va. Oct. 28, 2011).      See also Carter v. Nat’l City Mortg., Inc.,

No. 1:14CV70, 2014 WL 2862953, at *3 (N.D.W. Va. June 24, 2014)

(denying motion to remand where plaintiff’s “liability on the

loan has been discharged through bankruptcy”).          Whereas in

Bohigian v. Flagstar Bank, FSB, the court rejected comparisons




                                    13
    Case 2:19-cv-00658 Document 24 Filed 07/13/20 Page 14 of 22 PageID #: 112



to Winnell because the defendant did not similarly allege that

foreclosure was its only means of recovering on the mortgage

loan.     No. 1:11CV181, 2012 WL 112322, at *3 (N.D.W. Va. Jan. 12,

2012).     Inasmuch as the defendant could “not otherwise

demonstrate[] how the ‘pecuniary result’ it would suffer upon

. . . an injunction” to enjoin the defendant from taking

possession or foreclosing on the plaintiff’s home “would equate

to the entire outstanding balance of the loan,” the court found

the jurisdictional requirement lacking.           Id. (quoting Dixon, 290

F.3d at 710).      Unlike the plaintiffs in Hudak and Winnell,

foreclosure here is not defendant’s “sole recourse to enforce

the loan” because plaintiff remains obligated on the loan.               See

Winnell, 2011 WL 5118805, at *2; Hudak, 2015 WL 1539740, at *2;

Pl.’s Reply 3.


             Moreover, unlike Raspet, plaintiff seeks an order

compelling defendant to conduct a loss mitigation evaluation

before pursuing a foreclosure sale on the home.             See Raspet,

2018 WL 1785565, at *3.        Regulations promulgated by the

Department of Housing and Urban Development and incorporated

into the parties’ agreement provide that a loss mitigation

evaluation would require defendant to pursue other alternatives

prior to foreclosure.3       If the court ultimately grants


3   These alternatives include deeds in lieu of foreclosure (24


                                       14
 Case 2:19-cv-00658 Document 24 Filed 07/13/20 Page 15 of 22 PageID #: 113



plaintiff’s request for specific performance, a loss mitigation

evaluation could be expected to result in a loan modification or

other alternatives that would avoid the prospect of foreclosure

entirely.


            “Our district and the Northern District of West

Virginia have thoroughly examined the issue of whether the value

of a home equates to the value of the litigation when a

plaintiff seeks to halt an impending foreclosure proceeding.”

Price v. PennyMac Loan Serv., LLC, No. CV 1:18-00951, 2018 WL

4291741, at *4 (S.D.W. Va. Sept. 6, 2018) (emphasis in original)

(citing cases).   In cases involving impending foreclosures,

Price v. PennyMac Loan Service, LLC recognized the following

test: “if the plaintiff is not obligated on the loan, and

therefore foreclosure provides the only remedy for a defendant,

the value of the home is the amount in controversy.”           No. CV

1:18-00951, 2018 WL 4291741, at *4 (S.D.W. Va. Sept. 6, 2018).




C.F.R. § 203.357), pre-foreclosure sales (§ 203.370), partial
claims that defer repayment of the mortgage principal through a
subordinate interest-free mortgage (§§ 203.414), assumptions
that transfer the mortgage obligation to a credit-worthy owner-
occupant (§ 203.512), special forbearances that allow mortgagors
to make reduced or suspended payments where a default occurs due
to circumstances beyond the mortgagor’s control (§§ 203.471 and
203.614), and recasting or modifying the total unpaid amount due
on the mortgage based on a new amortization schedule
(§ 203.616). See 24 C.F.R. § 203.501; Compl. ¶¶ 7(a), 59–61;
Pl.’s Reply 3 (citing U.S. Dep’t of Hous. & Urban Dev., FHA
Single Family Housing Policy Handbook 4000.1 (2019)).


                                    15
 Case 2:19-cv-00658 Document 24 Filed 07/13/20 Page 16 of 22 PageID #: 114



In Price, where the plaintiff remained obligated on the loan, it

was noted that “foreclosure is not the only method of recourse

by which the outstanding loan balance could be recovered,” and

concluded that “requiring PennyMac to engage in loss mitigation

does not implicate the value of the [home].”         Id. at *5; see

also Lee v. Citimortgage, Inc., 739 F. Supp. 2d 940, 946–47

(E.D. Va. 2010) (holding that plaintiff’s requested relief of

having, or attempting to have, “a face-to-face meeting with him

prior to commencing foreclosure” is too speculative to satisfy

the amount in controversy requirement).        Inasmuch as plaintiff

remains obligated on the loan and enjoining foreclosure is not

the only means of satisfying plaintiff’s request for specific

performance, defendant cannot meet the amount in controversy

requirement based on the balance owed on the loan.


          The notice of removal also alleges that on top of the

damage components of the specific performance and declaratory

judgment requests, the requests for statutory damages, actual

damages, punitive damages, and attorney fees all “further serve

to, beyond any doubt, satisfy the amount in controversy”

requirement.   See Not. Removal ¶ 13.


          First, when evaluating whether requests for statutory

penalties satisfy the amount in controversy requirement, courts

estimate the maximum statutory penalties recoverable based on



                                    16
 Case 2:19-cv-00658 Document 24 Filed 07/13/20 Page 17 of 22 PageID #: 115



the face of the complaint.      See Bourne v. Mapother & Mapother,

P.S.C., 998 F. Supp. 2d 495, 500 n.1 (S.D.W. Va. 2014).           The

maximum civil penalty allowed by the WVCCPA is $1,000 per

violation, and this award may be adjusted to account for

inflation since September 1, 2015 based on the consumer price

index published by the Department of Labor.         See W. Va. Code

Ann. §§ 46A-5-101, 46A-5-106.      Although “[a] separate penalty

may be imposed for each WVCCPA violation,” see Bourne, 998 F.

Supp. 2d at 500, the exact number of statutory violations

alleged in the complaint remains undetermined.          The complaint

does not clearly state the number of violations alleged and

defendant does not attempt to estimate the number.


          By plaintiff’s estimation, the complaint alleges six

violations corresponding to the six dates where the defendant

illegally charged inspection fees.       Pl.’s Mem. 10.     A review of

the complaint indicates that the alleged statutory violations

also potentially include eight other instances of defendant

(1) “informing Plaintiff that foreclosure efforts will continue

until a loss mitigation is approved and executed,”

(2) “instructing Plaintiff that it would not accept a payment

for less than the full amount due,” (3) “instructing Plaintiff

not to make a payment and refusing her payments,” (4) “closing

its review of Plaintiff’s application for assistance without




                                    17
    Case 2:19-cv-00658 Document 24 Filed 07/13/20 Page 18 of 22 PageID #: 116



reviewing the documents she submitted or notifying her that

additional information was needed,” (5) “initiating foreclosure

prior to completing its review of Plaintiff’s application for

assistance,” (6) “failing to properly consider Plaintiff for

loss mitigation,” (7) “otherwise failing to service the loan

consistent with commercially reasonable business practices,” and

(8) representing “that Plaintiff’s obligation may be increased

by fees and charges, including property inspection fees, when

such fees and charges were not authorized by agreement or law.”

Compl. ¶¶ 52, 54, 56.


             Without defendant providing further evidence or

argument to the contrary, the court finds that the complaint

includes 14 alleged statutory violations.            By the court’s

calculation based on the Bureau of Labor Statistics website,

$1,000 as of September 2015 has the same buying power as

$1,080.96 in November 2019.4         Assuming the maximum recoverable

for each penalty is $1,080.96, statutory penalties would amount

to approximately $15,133.44.




4CPI Inflation Calculator, Bureau of Labor Statistics, U.S.
Dep’t of Labor, http://www.bls.gov/data/inflation_calculator.htm
(last visited Dec. 11, 2019); see also Justice v. Branch Banking
& Tr. Co., No. 2:16-CV-03272, 2017 WL 55870, at *3 n.1 (S.D.W.
Va. Jan. 4, 2017).



                                       18
 Case 2:19-cv-00658 Document 24 Filed 07/13/20 Page 19 of 22 PageID #: 117



          Beyond that figure, it would, on this record, be pure

speculation to estimate the amount plaintiff could potentially

recover in actual or punitive damages.        The complaint does not

specify any tangible number relating to any of these damages and

defendant does not give any indication as to how the court

should value them.    Accordingly, the court does not attribute

any value to them at this stage when doing so would be based on

conjecture alone.    See Price, 2018 WL 4291741, at *5.


          Finally, the notice of removal cites Francis v.

Allstate Ins. Co., 709 F.3d 362 (4th Cir. 2013) for the

proposition that “potential attorney’s fees should be considered

in the amount-in-controversy determination.”         Not. Removal 4 n.3

(quoting 709 F.3d at 368).      Although the WVCCPA allows for

attorney fees, see W. Va. Code Ann. § 46A-5-104, their amount

also remains purely speculative when defendant does not provide

any evidence or support as to their value.         See Bartnikowski v.

NVR, Inc., 307 F. App’x 730, 736 n.12 (4th Cir. 2009) (“At this

stage of litigation, however, an estimate of attorneys’ fees is

pure speculation, and thus, on this record, cannot be used to

augment the amount-in-controversy calculation.”).


          Consequently, the requests for actual damages,

punitive damages, and attorney fees are all too speculative to

meet the jurisdictional requirement.        Beyond a cursory reference



                                    19
 Case 2:19-cv-00658 Document 24 Filed 07/13/20 Page 20 of 22 PageID #: 118



in the notice of removal that these requested damages would

supplement the value of plaintiff’s equitable relief (and the

statutory damages of some $15,000), defendant does not begin to

support its allegations.     Without defendant furnishing any

supporting evidence, the court has no basis, other than

conjecture, to conclude based on the pleadings that all of these

requests combined would exceed $75,000.         Because the court also

finds that the award of specific performance alone may be little

more than the $2,769.85 that plaintiff sent to defendant on

April 18, 2019, only to see defendant return it as “not enough,”

defendant has not demonstrated that the amount in controversy

exceeds $75,000.


                      IV.   Award of Attorney Fees


          Plaintiff also argues that it is entitled to

reasonable attorney fees and costs incurred as a result of the

removal pursuant to 28 U.S.C. § 1447(c).         Pl.’s Mem. 11.    The

statute provides that a court remanding a case may “require

payment of just costs and any actual expenses, including

attorney fees, incurred as a result of the removal.”           28 U.S.C.

§ 1447(c).   “[A]n award of fees under § 1447(c) is left to the

district court’s discretion, with no heavy congressional thumb

on either side of the scales.”      Martin v. Franklin Capital

Corp., 546 U.S. 132, 139 (2005).         “The appropriate test for



                                    20
 Case 2:19-cv-00658 Document 24 Filed 07/13/20 Page 21 of 22 PageID #: 119



awarding fees under § 1447(c) should recognize the desire to

deter removals sought for the purpose of prolonging litigation

and imposing costs on the opposing party, while not undermining

Congress’ basic decision to afford defendants a right to remove

as a general matter, when the statutory criteria are satisfied.”

Id. at 140.    Ultimately, reasonableness is the standard by which

the request must be evaluated.      Id.   “Absent unusual

circumstances, courts may award attorneys' fees under § 1447(c)

only where the removing party lacked an objectively reasonable

basis for seeking removal.      Conversely, when an objectively

reasonable basis exists, fees should be denied.”          Id. (citations

omitted).


            Although defendant did not meet its burden

establishing by a preponderance of the evidence that the amount

in controversy in this matter exceeds $75,000, the parties have

diverse citizenship and the amount in controversy was ambiguous

based on the complaint.     There is also no indication that

defendant removed the case to prolong litigation and increase

costs.   Having found that defendant had an objectively

reasonable basis for removal that warranted development,

analysis, and resolution of the removal issues in this case, the

court declines to award plaintiff its costs and fees in bringing

this motion.




                                    21
 Case 2:19-cv-00658 Document 24 Filed 07/13/20 Page 22 of 22 PageID #: 120



                              V.    Conclusion


          For the foregoing reasons, the court concludes that it

lacks subject matter jurisdiction.       Accordingly, it is ORDERED

that plaintiff’s motion to remand be, and it hereby is, granted.

It is further ORDERED that this matter be, and it hereby is,

remanded for all further proceedings to the Circuit Court of

Kanawha County.


          The Clerk is directed to transmit copies of this order

to all counsel of record and to any unrepresented parties, and

further directed to forward a certified copy of this order to

the clerk of court for the Circuit Court of Kanawha County.


                                         ENTER: July 13, 2020




                                    22
